
	
		III
		110th CONGRESS
		1st Session
		S. RES. 333
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records by
		  the Permanent Subcommittee on Investigations of the Committee on Homeland
		  Security and Governmental Affairs.
	
	
		Whereas the Permanent Subcommittee on Investigations of
			 the Committee on Homeland Security and Governmental Affairs conducted an
			 investigation in 2003 and 2004 into abusive practices by the credit counseling
			 industry;
		Whereas the Subcommittee has received a request from a
			 Federal law enforcement agency for access to records of the Subcommittee's
			 investigation;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate can, by administrative or judicial
			 process, be taken from such control or possession but by permission of the
			 Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate is needed for the promotion of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Chairman and Ranking
			 Minority Member of the Permanent Subcommittee on Investigations of the
			 Committee on Homeland Security and Governmental Affairs, acting jointly, are
			 authorized to provide to Federal or State law enforcement or regulatory
			 agencies and officials records of the Subcommittee's investigation into abusive
			 practices by the credit counseling industry.
		
